Citation Nr: 1709665	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-50 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash, to include as due to herbicide exposure and/or as secondary to service-connected kidney disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, with service in the Republic of Vietnam from October 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is part of the record.  

In February 2016, the Board found that new and material evidence sufficient to reopen claims for service connection for hypertension, diabetes mellitus, type 2, and a skin rash had been received, and remanded those claims, as well as a claim for service connection for a kidney disease, to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, the AOJ issued a September 2016 rating decision in which service connection for hypertension, diabetes, and a kidney disease was granted.  Therefore, as those claims have been granted in full, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The Veteran's claim for service connection for a skin rash now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims he experienced onset of a skin rash during service due to extended exposure to the sun and/or herbicide exposure.  In this regard, during his November 2015 hearing, the Veteran stated that he noticed his skin was scaling and turning a different color during service.  He further stated that he has continued to experience this condition since service, with such condition being more severe at different times of the year.  Additionally, the Veteran reported that treatment for his kidney disease causes his skin to darken and make it more difficult to see his skin rash.  A VA physician found the Veteran's skin exhibited hypopigmented, slightly scaled patches on his back and shoulders, and ultimately diagnosed tinea versicolor in April 2009.  

In February 2016, the Board remanded the claim in order to afford the Veteran VA examination so as to identify all skin disorders present since December 2008 and obtain an opinion as to their etiology.  In this regard, the examiner was to determine whether any diagnosed skin disorder had its onset during service; is otherwise the result of a disease or injury in service, to include exposure to herbicides; or is caused or aggravated by the Veteran's kidney disease.  In offering such opinions, the examiner was requested to acknowledge the Veteran's competent reports of the history and continuity of relevant symptomatology.  The examiner was further requested to provide a rationale for each opinion and advised that the absence of evidence of in-service treatment for a skin disorder was not sufficient on its own to support a finding that such disorder did not have its onset during service.

The Veteran was afforded a VA examination in regard to this claim in March 2016.  At such time, the examiner diagnosed vitiligo based on patchy, hypopigmented skin on his chest and back.  The examiner opined that the cause of this disorder was unknown and that it was less likely as not that such disorder had its onset during the Veteran's service or was due to herbicide exposure.  However, the examiner's only support for this finding was that the Veteran's separation examination did not suggest a skin disorder.  The examiner also opined that it was less likely as not that his vitiligo was caused or aggravated by his kidney disease.  The examiner's rationale for this finding was that there was insufficient documentation to confirm a nexus or aggravation between this skin disorder and the Veteran's kidney disease.

The Board finds that this examination is inadequate to decide the claim as the examiner did not comply with the February 2016 remand directives.  Furthermore, while the examiner acknowledged the Veteran's tinea versicolor diagnosis from April 2009, he did not offer an etiological opinion as to such diagnosis, or address the Veteran's competent reports regarding the onset and continuity of relevant symptomatology.  The examiner also did not offer sufficient rationale for the finding that the Veteran's vitiligo was less likely as not to have had its onset during service as such was based on the absence of such condition on the Veteran's separation examination.  Similarly, he also did not sufficiently explain the finding that the Veteran's vitiligo was not due to herbicide exposure or caused or aggravated by his kidney disease as he merely noted that there was insufficient documentation to support such a nexus. 

Subsequently, a VA addendum opinion was obtained in September 2016.  The examiner stated that tinea versicolor is not considered a presumptive skin condition and was, therefore, less likely than not related to or aggravated by the Veteran's military service.  The examiner then stated that the Veteran's current examinations were negative for evidence of a skin condition.  She additionally opined that the Veteran's tinea versicolor diagnosis was less likely than not related to or aggravated by his military service or kidney disability based on dermatologic and urological literature as well as medically-based clinical evidence.

However, this addendum opinion is also inadequate to decide the claim.  Initially, while the examiner is correct that the Veteran's diagnosed tinea versicolor is not considered a disease presumptively related to herbicide exposure, he is not precluded from establishing service connection on a direct basis, i.e., by showing that such skin disorder is directly related to his herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Similar to the March 2016 VA examiner, the September 2016 VA examiner did not address the Veteran's competent reports regarding the onset and continuity of relevant symptomatology.  Additionally, while the examiner found that the Veteran's current examinations were negative for evidence of a skin condition, vitiligo was diagnosed in March 2016.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Furthermore, neither the March 2016 or September 2016 VA examiner considered whether the Veteran's diagnosed skin disorders are related to his in-service sun exposure.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion that fully addresses all of the inquiries presented in the February 2016 remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the September 2016 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For the purposes of offering the opinions requested below, the examiner is advised to assume that the Veteran has been diagnosed with tinea versicolor and vitiligo. 

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's tinea versicolor and/or vitiligo had its onset in service or is otherwise the result of a disease or injury in service, to include exposure to herbicides while stationed in Vietnam and/or the sun?  

In offering such opinion, the examiner is advised that, if he or she finds that the Veteran's skin disorder is less likely than not related to his in-service herbicide exposure, he or she may not base such determination solely on the fact that the skin disorder is not listed as a disease presumptively related to herbicide exposure. 

Furthermore, the absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his claimed kidney disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  The examiner should note the Veteran's contentions that his skin rash is more difficult to detect due to the darkening of his skin caused by his kidney disease and dialysis.  

The examiner must provide a rationale for each opinion given.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






